Wade, C. J.
This was a suit to recover damages for the killing of a dog, and the petition alleged that the defendant “maliciously and wilfully shot and killed the said dog.” The demurrer complaining that the petition did not allege that the killing was done “intentionally or wantonly” was overruled, and the correctness of that ruling is not brought in question by cross-bill of exceptions and can not now be considered.
There was. testimony, though somewhat vague, which was not objected to and which was sufficient to show that the dog had some value, and which authorized at least a recovery of nominal damages, and testimony from which the jury might have drawn the inference that the killing of the dog was not only intentional but wanton and malicious, since the killing was deliberate and no *677sufficient reason or explanation therefor appears. Without determining whether recovery can now he had for the killing of a dog where the killing is not -shown to. have been wanton and malicious, the trial judge erred in awarding a nonsuit.

Judgment reversed.